In anaction to recover damages allegedly resulting from the breach by defendant of its legal duty to maintain its subterranean water lines, (1) the defendant appeals from a *599judgment of the Supreme Court, Nassau County, entered November 4, 1976, which, after a nonjury trial, is in favor of the plaintiff and against it and (2) the plaintiff cross-appeals from the said judgment insofar as it disallowed a "recovery of profit on the principal amounts adjudged” to be due it. Judgment affirmed, with costs to plaintiff, on the oral opinion of Mr. Justice Pittoni at Special Term. Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.